Exhibit 10.10




TYSON FOODS, INC.
2000 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNITS AWARD AGREEMENT
 
 
 
 
Team Member:
Participant Name
Personnel Number:
Employee ID
Award:
Quantity Granted of Restricted Stock Units
Grant Date:
November 18, 2019
Vesting Schedule:
 
 
 
Vesting Date
Percent of Award Vested
 
 
November 18, 2022
100%
 
 
 
 
 





 































--------------------------------------------------------------------------------

Exhibit 10.10




This Award is granted on the Grant Date by Tyson Foods, Inc., a Delaware
corporation, to the Team Member (hereinafter referred to as “you”) identified on
the cover page of this Restricted Stock Units Award Agreement (the “Award” as
embodied by this “Award Agreement”).
1.
Terms and Conditions. The Award of Restricted Stock Units (as set forth on the
cover page of this Award Agreement ) is subject to all the terms and conditions
of the Tyson Foods, Inc. 2000 Stock Incentive Plan or any successors thereto, as
such plan or its successors may be amended and restated from time to time (the
“Plan”). Each Restricted Stock Unit represents the right to receive one share of
Stock upon satisfaction of the vesting requirements and other terms and
conditions as set forth herein and is granted pursuant to Section 3.4 of the
Plan. Unless otherwise defined herein, all capitalized terms in this Award
Agreement shall have the meaning stated in the Plan. Please see the Plan
document for more information on these terms and conditions. A copy of the Plan
is available upon request.



2.
Definitions. For purposes of this Award Agreement, the following terms shall
have the meanings set forth below:

(i)
“Cause” shall mean a Termination of Employment as a result of the occurrence of
one or more of the following events:

(a)
Job-related misconduct or non-performance of duties;

(b)
Violation of the policies of Tyson (including a violation of the Code of
Conduct);

(c)
Any willful and wrongful conduct or omission by you that injures Tyson;

(d)
Any act by you of intentional misrepresentation or embezzlement,
misappropriation or conversion of assets of Tyson;

(e)
You are convicted of, confess to, plead no contest to, or become the subject of
proceedings that provide a reasonable basis for Tyson to believe that you have
been engaged in a felony, serious crime, job-related misdemeanor, or similar
offense;

(f)
Your intentional or willful violation of any restrictive covenant or other
agreement to which you are a party with Tyson; or

(g)
If you are employed outside of the United States, the occurrence of any event
that constitutes egregious conduct and provides legal grounds for an immediate
Termination of Employment as determined pursuant to local laws.

For purposes of this Award Agreement an act or failure to act shall be
considered “willful” only if done or omitted to be done without your good faith
reasonable belief that such act or failure to act was in the best interests of
Tyson. In no event shall your Employer's failure to notify you of the occurrence
of any event constituting Cause, or failure to terminate you as a result of such
event, be construed as a consent to the occurrence of that event or future
events, whether or not similar to the initial occurrence, or a waiver of your
Employer's right to terminate you for Cause as a result thereof.
(ii)
“Change in Control” shall have the meaning ascribed to it in the Plan but shall
not include any event as a result of which one or more of the following persons
or entities possess or continues to possess, immediately after such event, over
fifty percent (50%) of the combined voting power of Tyson or, if applicable, a
successor entity: (a) Tyson Limited Partnership, or any successor entity; (b)
individuals related to the late Donald John Tyson by blood, marriage or
adoption, or the estate of any such individual (including Donald John Tyson’s);
or (c) any entity (including, but not limited to, a partnership, corporation,
trust or limited liability company) in which one or more of the entities,
individuals or estates described in clauses (a) and (b) hereof possess over
fifty percent (50%) of the combined voting power or beneficial interests of such
entity.








--------------------------------------------------------------------------------

Exhibit 10.10




(iii)
“Disability” shall have the same meaning as provided in the long-term disability
plan or policy maintained or, if applicable, most recently maintained, by Tyson
or your Employer. If no long-term disability plan or policy exists or was ever
maintained on your behalf and you are employed in the United States,
“Disability” shall mean a condition described in Section 22(e)(3) of the
Internal Revenue Code (the “Code”), as amended, or any successors thereto, and
any regulations or rulings issued thereunder. If no long-term disability plan or
policy exists or was ever maintained on your behalf and you are employed outside
of the United States, “Disability” shall such meaning as determined pursuant to
local laws. In the event of a dispute, the determination of Disability will be
made by the Committee (as defined in the Plan) and will be supported by the
advice of a physician competent in the area to which such Disability relates.

(iv)
“Employer” shall mean, to the extent you are not directly employed by Tyson, the
Affiliate that employs you.

(v)
“Good Reason” shall mean the occurrence of any one or more of the following
actions or events without your written consent; provided that you may not rely
on any particular action or event as a basis for terminating your employment for
Good Reason unless you deliver a Notice of Good Reason based on that action or
event within thirty (30) days of its initial occurrence and Tyson (or its
successors) has failed to correct the circumstances cited by you as constituting
Good Reason within thirty (30) days of such Notice of Good Reason and you resign
within thirty (30) days of such failure:

(a)
A material diminution in authority, duties or responsibilities (not merely a
change in job title alone);

(b)
Greater than a fifteen percent (15%) decrease in the total of your then-current
(i) base salary, (ii) target annual cash award opportunity under the Tyson
Foods, Inc. Annual Incentive Plan, or any successors thereto, as such plan or
its successors may be amended or restated from time to time, as determined by
Tyson in its sole discretion, and (iii) target grant date value of the annual
long-term incentive award under the Plan, as determined by Tyson in its sole
discretion;

(c)
Transfer of your primary employment location beyond fifty (50) miles;

(d)
The failure by Tyson to obtain a satisfactory agreement from any successor to
assume and agree to perform the obligations under this Award Agreement for at
least twenty-four (24) months following a Change in Control;

(e)
Any action or event described in the above clauses (a)-(c) taken by Tyson prior
to a Change in Control at the request of the other party to the Change in
Control transaction or otherwise in contemplation of the closing of a Change in
Control transaction; or

(f)
If you are employed outside of the United States, the occurrence of any event
that provides legal grounds for an immediate resignation of employment as
determined pursuant to local laws.

(vi)
“Release” shall mean that specific document which Tyson or your Employer, as
applicable, shall present to you for consideration and execution after your
Termination of Employment, under which you agree to irrevocably and
unconditionally release and forever discharge Tyson, your Employer, and the
Affiliates and related parties from any and all causes of action which you at
that time had or may have had against Tyson, your Employer and any Affiliates
and related parties (excluding any claim under state workers’ compensation or
unemployment laws). The Release will be provided to you as soon as practicable
after your termination date, but in any event in sufficient time so that you
will have adequate time to review the Release as provided by applicable law.

(vii)
“Retirement” shall mean your voluntary Termination of Employment from Tyson or
your Employer, as applicable, on or after the later of the first anniversary of
the Grant Date or the date you attain age sixty-two (62).






--------------------------------------------------------------------------------

Exhibit 10.10




(viii)
“Termination of Employment” shall have the meaning ascribed to it in the Plan
but, in the event of a Change in Control, any successor and its affiliates shall
replace Tyson and its Affiliates in interpreting the meaning of a Termination of
Employment.

(ix)
“Tyson” shall mean Tyson Foods, Inc. or any successor thereto.

3.
Vesting.



3.1.
Vesting Schedule and Forfeiture. The Award shall vest pursuant to the foregoing
Vesting Schedule and shall be considered as fully earned by you on the Vesting
Date, subject to the further provisions of this Section 3. Notwithstanding any
other provision of this Award Agreement to the contrary, any Award will be
forfeited back to Tyson in the event of your Termination of Employment before
the Vesting Date, except as otherwise provided in Sections 3.2 through 3.4. The
events described in Sections 3.2 through 3.4 are referred to herein as “Vesting
Events.”



3.2.
Death, Disability or Retirement. In the event of your Termination of Employment
due to death, Disability or Retirement before the Vesting Date, you will fully
vest in your Award as of the date of your Termination of Employment due to
death, Disability or Retirement.



3.3.
Termination by Tyson without Cause. In the event of your Termination of
Employment by Tyson for reasons other than for Cause, you will become vested in
a pro rata portion of the Award subject to your timely execution and
non-revocation of a Release. The pro rata portion of the Award shall be
determined by multiplying the number of unvested Restricted Stock Unit by a
fraction, the numerator of which is the total number of days that you were
employed by Tyson between the Grant Date and your Termination of Employment and
the denominator of which is the total number of days in the entire vesting
period. Notwithstanding the foregoing, in the event of your Termination of
Employment by Tyson for reasons other than for Cause on or after the later of
the first anniversary of the Grant Date or the date you attain age 62, you will
be fully vested in the Award subject to your timely execution and non-revocation
of a Release.



3.4.
Change in Control. Following a Change in Control that occurs before the Award
becomes vested, you will become fully vested in the Award upon the occurrence of
either of the following events, provided such event occurs no later than
twenty-four (24) months following the Change in Control (to the extent the Award
has not otherwise become fully vested prior to such event): (i) you experience a
Termination of Employment by Tyson or your Employer, as applicable, without
Cause or (ii) you resign from your employment on account of Good Reason.



4.
Delivery of Stock. To the extent the Award becomes vested and earned, it will be
settled by the delivery to you of one share of Stock for each vested Restricted
Stock Unit as soon as administratively practicable following the Vesting Date or
Vesting Event (but in no event later than 60 days following the Vesting Date).
Notwithstanding the foregoing, the Committee may, in its sole discretion, settle
each vested Restricted Stock Unit in the form of: (a) cash, to the extent
settlement in shares of Stock (i) is prohibited under applicable laws, (ii)
would require you, Tyson or your Employer to obtain the approval of any
governmental and/or regulatory body in your country of residence (and country of
employment, if different), or (iii) is administratively burdensome or (b) shares
of Stock, but Tyson may require you to immediately sell such shares of Stock if
necessary to comply with applicable laws (in which case, you hereby expressly
authorize Tyson to issue sales instructions in relation to such shares of Stock
on your behalf).



5.
Withholding Taxes. Regardless of any action Tyson or your Employer takes with
respect to any or all income tax (including U.S. federal, state and local taxes
or non-U.S. taxes), social insurance, payroll tax, payment on account or other
tax-related withholding ("Tax-Related Items"), you acknowledge and agree that
the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that Tyson and your Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the grant of the Award,
the vesting of the Award, the subsequent sale of any shares of Stock acquired
pursuant to the Award and the receipt of any dividends or dividend equivalents
and (ii) do not commit to structure the terms of the grant or any aspect of the
Award to reduce or eliminate your liability for Tax-Related Items.








--------------------------------------------------------------------------------

Exhibit 10.10




Prior to the delivery of shares of Stock (or cash) upon the vesting of the
Award, if your country of residence (and country of employment, if different)
requires withholding of Tax-Related Items, Tyson shall withhold a sufficient
number of whole shares of Stock otherwise issuable upon the vesting of the Award
that have an aggregate Fair Market Value sufficient to pay the Tax-Related Items
required to be withheld with respect to the shares of Stock or the cash
equivalent. Depending on the withholding method specified in the Plan, Tyson may
withhold or account for Tax-Related Items by considering applicable statutory
withholding rates or other applicable withholding rates, including maximum
applicable rates. The cash equivalent of the shares of Stock withheld will be
used to settle the obligation to withhold the Tax-Related Items. In the event
that the withholding of shares of Stock is prohibited under applicable law or
otherwise may trigger adverse consequences to Tyson or your Employer, Tyson and
your Employer may withhold the Tax-Related Items required to be withheld with
respect to the shares of Stock in cash from your regular salary and/or wages or
any other amounts payable to you, or may require you to personally make payment
of the Tax-Related Items required to be withheld. In the event the withholding
requirements are not satisfied through the withholding of shares of Stock by
Tyson or through the withholding of cash from your regular salary and/or wages
or other amounts payable to you, no shares of Stock will be issued to you (or
your estate) upon vesting of the Award unless and until satisfactory
arrangements (as determined by the Committee) have been made by you with respect
to the payment of any Tax-Related Items that Tyson or your Employer determines,
in its sole discretion, must be withheld or collected with respect to such
Award. If the obligation for your Tax-Related Items is satisfied by withholding
a number of shares of Stock as described herein, you shall be deemed to have
been issued the full number of shares of Stock issuable upon vesting,
notwithstanding that a number of the shares of Stock is held back solely for the
purpose of paying the Tax-Related Items due as a result of the vesting or any
other aspect of the Award.
You will pay to Tyson or your Employer any amount of Tax-Related Items that
Tyson or your Employer may be required to withhold as a result of your
participation in the Plan or your acquisition of shares of Stock that cannot be
satisfied by the means described herein. The Company may refuse to deliver any
shares of Stock due upon vesting of the Award if you fail to comply with your
obligations in connection with the Tax-Related Items as described herein. If you
are subject to taxation in more than one country, you acknowledge that Tyson,
your Employer or one or more of their respective Affiliates may be required to
withhold or account for Tax-Related Items in more than one country. You hereby
consent to any action reasonably taken by Tyson and your Employer to meet your
obligation for Tax-Related Items. By accepting this Award, you expressly consent
to the withholding of shares of Stock and/or withholding from your regular
salary and/or wages or other amounts payable to you as provided for hereunder.
All other Tax-Related Items related to the Award and any shares of Stock
delivered in payment thereof shall be your sole responsibility.
6.
Clawback. Notwithstanding any other provision of this Award Agreement to the
contrary, by executing this Award Agreement and accepting the Award, you agree
and consent to the application and enforcement of any clawback policy that may
be implemented by Tyson (whether in existence as of the Grant Date or later
adopted, and as such policy may be amended from time to time) that may apply to
you, any shares of Stock issued pursuant to this Award and/or any amount
received with respect to any sale of any such shares of Stock, and you expressly
agree that Tyson may take such actions as are necessary to effectuate the
enforcement of such policy without your further consent or action. For purposes
of the foregoing, you expressly and explicitly authorize Tyson to issue
instructions, on your behalf, to any brokerage firm and/or third party
administrator engaged by Tyson to hold your shares of Stock and other amounts
acquired pursuant to your Award to re-convey, transfer or otherwise return such
shares of Stock and/or other amounts to Tyson upon Tyson's enforcement of such
policy. To the extent that the terms of this Award and any such policy conflict,
then the terms of such policy shall prevail.



7.
Right of the Committee. The Committee is authorized to administer, construe, and
make all determinations necessary or appropriate to the administration of the
Plan and this Award Agreement, all of which shall be binding.



8.
Severability. In the event that any one or more of the provisions or a portion
thereof contained in this Award Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provision of this Award Agreement, and this Award
Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.










--------------------------------------------------------------------------------

Exhibit 10.10




9.
Entire Agreement. Subject to the terms and conditions of the Plan, this Award
Agreement expresses the entire understanding and agreement of Tyson and you with
respect to the subject matter. In the event of any conflict or inconsistency
between the terms of this Award Agreement and the terms applicable to stock
incentive awards set forth in any employment agreement, offer letter, or other
agreement or arrangement that you have entered into with Tyson and/or its
Affiliates, the former will always control. In the event of any conflict between
the provisions of the Plan and the terms of this Award Agreement, the provisions
of the Plan will control unless this Award Agreement explicitly states that an
exception to the Plan is being made. The Award has been made pursuant to the
Plan and an administrative record is maintained by the Committee.



10.
Nontransferability. The Award shall be transferable only by will or the laws of
descent and distribution. If you purport to make any transfer of the Award,
except as aforesaid, the Award and all rights thereunder shall terminate
immediately.



11.
Legal and Tax Compliance; Cooperation. If you are resident and/or employed
outside of the United States, you agree, as a condition of the grant of the
Award, to repatriate all payments attributable to the shares of Stock and/or
cash acquired under the Plan (including, but not limited to, dividends, dividend
equivalents and any proceeds derived from the sale of the shares of Stock
acquired pursuant to the Award) if required by and in accordance with local
foreign exchange rules and regulations in your country of residence (and/or
country of employment, if different). In addition, you also agree to take any
and all actions, and consent to any and all actions taken by Tyson and its
Affiliates, as may be required to allow Tyson and its Affiliates to comply with
local laws, rules and regulations in your country of residence (and/or country
of employment, if different). Finally, you agree to take any and all actions as
may be required to comply with your personal legal and tax obligations under
local laws, rules and regulations in your country of residence (and/or country
of employment, if different).



12.
Data Privacy Consent. Tyson is located at 2200 West Don Tyson Parkway,
Springdale, Arkansas 72762-6999, United States of America, and grants Awards
under the Plan to employees of Tyson and its Affiliates in its sole discretion.
In conjunction with Tyson’s grant of Awards under the Plan and its ongoing
administration of such Awards, Tyson is providing the following information
about its data collection, processing and transfer practices (“Personal Data
Activities”). In accepting the grant of this Award, you expressly and explicitly
consent to the Personal Data Activities as described herein.



12.1.
Data Collection, Processing and Usage. Tyson collects, processes and uses your
personal data, including your name, home address, email address, telephone
number, date of birth, social insurance number or other identification number,
salary, citizenship, job title, any shares of Stock or directorships held in
Tyson, and details of all Award or any other equity compensation awards granted,
canceled, exercised, vested, or outstanding in your favor, which Tyson receives
from you or your Employer. In granting the Award under the Plan, Tyson will
collect, process and use your personal data for purposes of allocating shares of
Stock and implementing, administering and managing the Plan. Tyson’s legal basis
for the collection, processing and usage of your personal data for this purpose
is your consent.



12.2.
Stock Plan Administration Service Provider. Tyson may transfer your personal
data to Fidelity Stock Plan Services, LLC, an independent service provider based
in the United States, which assists Tyson Foods with the implementation,
administration and management of the Plan (the “Stock Plan Administrator”). In
the future, Tyson may select a different Stock Plan Administrator and share your
personal data with another company that serves in a similar manner. The Stock
Plan Administrator will open an account for you to receive and trade shares of
Stock acquired under the Plan. You will be asked to agree on separate terms and
data processing practices with the Stock Plan Administrator, which is a
condition to your ability to participate in the Plan.



12.3.
International Data Transfers. Tyson and the Stock Plan Administrator are based
in the United States. You should note that your country of residence may have
enacted data privacy laws that are different from the United States. Tyson's
legal basis for the transfer of your personal data to the United States is your
consent.



12.4.
Voluntariness and Consequences of Consent Denial or Withdrawal. Your
participation in the Plan and your grant of consent is purely voluntary. You may
deny or withdraw your consent at any time. If you do not consent, or if you
later withdraw your consent, you may be unable to participate in the Plan. This
would not affect your existing employment with your Employer or salary; instead,
you merely may forfeit the opportunities associated with the Plan.










--------------------------------------------------------------------------------

Exhibit 10.10




12.5.
Data Subjects Rights. You may have a number of rights under the data privacy
laws in your country of residence. For example, your rights may include the
right to (i) request access or copies of personal data Tyson processes, (ii)
request rectification of incorrect data, (iii) request deletion of data, (iv)
place restrictions on processing, (v) lodge complaints with competent
authorities in your country, and/or (vi) request a list with the names and
addresses of any potential recipients of your personal data. To receive
clarification regarding your rights or to exercise your rights, you should
contact your local human resources department.



13.
Headings. Section headings used herein are for convenience of reference only and
shall not be considered in construing this Award Agreement.



14.
Specific Performance. In the event of any actual or threatened default in, or
breach of, any of the terms, conditions and provisions of this Award Agreement,
the party or parties who are thereby aggrieved shall have the right to specific
performance and an injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.



15.
No Vested Right in Future Awards. You acknowledge and agree that the granting of
the Award under this Award Agreement is made on a fully discretionary basis by
Tyson and that this Award Agreement does not lead to a vested right to further
awards of any type in the future. Further, the Award set forth in this Award
Agreement constitutes a non-recurrent benefit and the terms of this Award
Agreement are applicable only to the Award granted pursuant to this Award
Agreement.



16.
No Right to Continued Employment. You acknowledge and agree (through electronic
acknowledgment and acceptance of this Award Agreement) that neither the adoption
of the Plan nor the granting of any award shall confer any right to continued
employment with Tyson, nor shall it interfere in any way with Tyson’s right to
terminate your employment at any time for any reason.



17.
EU Age Discrimination Rules. If you are a local national of and are employed in
a country that is a member of the European Union, the Award and this Award
Agreement are intended to comply with the age discrimination provisions of the
EU Equal Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of this Award Agreement is invalid or
unenforceable, in whole or in part, under the Age Discrimination Rules, Tyson,
in its sole discretion, shall have the power and authority to revise or strike
such provision to the minimum extent necessary to make it valid and enforceable
to the full extent permitted under the applicable law.



18.
Insider Trading/Market Abuse Laws. By participating in the Plan, you agree to
comply with Tyson’s policy on insider trading (to the extent that it is
applicable to you). You further acknowledge that, depending on your or your
broker’s country of residence or where the shares of Stock are listed, you may
be subject to insider trading restrictions and/or market abuse laws which may
affect your ability to accept, acquire, sell or otherwise dispose of shares of
Stock, rights to shares of Stock (e.g., Award) or rights linked to the value of
shares of Stock, during such times you are considered to have “inside
information” regarding Tyson as defined by the laws or regulations in your
country of residence (or country of employment, if different). Local insider
trading laws and regulations may prohibit the cancellation or amendment of
orders you place before you possessed inside information. Furthermore, you could
be prohibited from (a) disclosing the inside information to any third party
(other than on a “need to know” basis) and (b) “tipping” third parties or
causing them otherwise to buy or sell securities. You understand that third
parties include fellow employees. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Tyson insider trading policy. You acknowledge that
it is your personal responsibility to comply with any applicable restrictions,
and that you should consult with your personal advisor on this matter.



19.
Private Placement. If you are a resident and/or employed outside of the United
States, you acknowledge that the grant of the Award is not intended to be a
public offering of securities in your country of residence (and/or country of
employment, if different). You further acknowledge that Tyson has not submitted
any registration statement, prospectus or other filing with any securities
authority other than the U.S. Securities and Exchange Commission with respect to
the grant of the Award, unless otherwise required under local law. No employee
of Tyson is permitted to advise you on whether you should acquire shares of
Stock under the Plan or provide you with any legal, tax or financial advice with
respect to the grant of the Award. The acquisition of shares of Stock involves
certain risks, and you should carefully consider all risk factors and tax
considerations relevant to the acquisition of shares of Stock under the Plan and
the disposition of them. Further, you should carefully review all of the
materials related to the Award and the Plan, and you should consult with your
personal legal, tax and financial advisors for professional advice in relation
to your personal circumstances.








--------------------------------------------------------------------------------

Exhibit 10.10




20.
Reduction to Maximize After-Tax Benefits. Notwithstanding anything contained in
this Award Agreement to the contrary, if the total payments to be paid to you
under this Award, along with any other payments to you by Tyson, would result in
you being subject to the excise tax imposed by Section 4999 of the Code
(commonly referred to as the “Golden Parachute Tax”), Tyson shall reduce the
aggregate payments to the largest amount which can be paid to you without
triggering the excise tax, but only if and to the extent that such reduction
would result in you retaining larger aggregate after-tax payments. The
determination of the excise tax and the aggregate after-tax payments to be
received by you will be made by Tyson, in its sole discretion. If payments are
to be reduced, the payments made latest in time will be reduced first and if
payments are to be made at the same time, non-cash payments will be reduced
before cash payments.



21.
Governing Law; Venue. The Plan, this Award Agreement and all determinations made
and actions taken pursuant to the Plan or Award Agreement shall be governed by
the laws of the State of Delaware, without giving effect to the conflict of laws
principles thereof. Any disputes regarding this Award, the Award Agreement or
the Plan shall be brought only in the United States in the state or federal
courts of the state of Delaware.



22.
Electronic Delivery. Tyson may, in its sole discretion, decide to deliver any
documents related to the Award or other awards granted to you under the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by Tyson or a third party designated by Tyson.



23.
Successors and Assigns. This Award Agreement shall inure to the benefit of and
be binding upon each successor and assign of Tyson. All obligations imposed upon
you, and all rights granted to Tyson hereunder, shall be binding upon your
heirs, successors and administrators.



24.
English Language. If you are resident and/or employed outside of the United
States, you acknowledge and agree that it is your express intent that this Award
Agreement, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the Award, be drawn up in English.
If you have received this Award Agreement, the Plan or any other documents
related to the Award translated into a language other than English, and if the
meaning of the translated version is different from the English version, the
meaning of the English version shall control.



25.
Addendum. Notwithstanding any provisions of this Award Agreement to the
contrary, the Award shall be subject to any special terms and conditions for
your country of residence (and country of employment, if different), as are set
forth in an applicable Addendum to this Award Agreement. Further, if you
transfer residence and/or employment to another country reflected in an Addendum
to this Award Agreement, the special terms and conditions for such country will
apply to you to the extent Tyson determines, in its discretion, that the
application of such terms and conditions is necessary or advisable in order to
comply with local laws, rules, and regulations or to facilitate the operation
and administration of the Award and the Plan (or Tyson may establish alternative
terms and conditions as may be necessary or advisable to accommodate your
transfer). Any applicable Addendum shall constitute part of this Award
Agreement.



26.
Additional Requirements; Amendments. Tyson reserves the right to impose other
requirements on the Award, any shares of Stock acquired pursuant to the Award
and your participation in the Plan to the extent Tyson determines, in its sole
discretion, that such other requirements are necessary or advisable in order to
comply with local law, rules and regulations or to facilitate the operation and
administration of the Award and the Plan. Such requirements may include (but are
not limited to) requiring you to sign any agreements or undertakings that may be
necessary to accomplish the foregoing. In addition, Tyson reserves the right to
amend the terms and conditions reflected in this Award Agreement, without your
consent, either prospectively or retroactively, to the extent that such
amendment does not materially affect your rights under the Award except as
otherwise permitted under the Plan or this Award Agreement.



27.
Nature of the Grant. In accepting the Award, you hereby acknowledge that:



27.1.
The Plan is established voluntarily by Tyson, it is discretionary in nature, and
it may be modified, amended, suspended or terminated by Tyson, in its sole
discretion at any time, unless otherwise provided in the Plan or this Award
Agreement.



27.2.
The grant of the Award is voluntary and occasional and does not create any
contractual or other right in your favor to receive future Awards, or benefits
in lieu of an Award, even if an Award has been granted to you repeatedly in the
past.



27.3.
All decisions with respect to any future grant of an Award, if any, will be at
the discretion of Tyson.








--------------------------------------------------------------------------------

Exhibit 10.10




27.4.
You are voluntarily participating in the Plan.



27.5.
The Award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for
Tyson or any Affiliate.



27.6.
In the event you are not an employee, the Award or this Award Agreement will not
be interpreted to form an employment contract or relationship between you and
Tyson or any Affiliate.



27.7.
The future value of the shares of Stock subject to the Award is unknown and
cannot be predicted with certainty and if the Award vests and the shares of
Stock become issuable in accordance with the terms of this Award Agreement, the
value of those shares of Stock may increase or decrease.



27.8.
Neither Tyson, nor any of its Affiliates shall be liable for any foreign
exchange rate fluctuation between the local currency of your country of
residence (or country of employment, if different) and the U.S. dollar that may
affect the value of the Award or of any amounts due to you pursuant to the
settlement of the Award or the subsequent sale of any shares of Stock acquired
upon settlement of the Award.



27.9.
In consideration of the grant of the Award, no claim or entitlement to
compensation or damages shall arise from termination of the Award or diminution
in value of the Award or shares of Stock acquired upon vesting of the Award
resulting from termination of employment by Tyson or your Employer, as
applicable (for any reason whatsoever and whether or not in breach of applicable
labor laws) and you hereby irrevocably release Tyson, your Employer and Tyson's
Affiliates from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by acceptance of the Award, you shall be deemed irrevocably to
have waived your entitlement to pursue such claim.



27.10.
In the event of termination of your employment with Tyson (whether or not in
breach of local labor laws), your right to receive the Award and vest in the
Award under the Plan, if any, will terminate effective as of the date of
termination of his or her active employment as determined in the discretion of
the Committee unless otherwise provided in this Award Agreement or the Plan;
furthermore, in the event of termination of your employment (regardless of any
contractual or local law requirements),your right to vest in the Award after
such termination, if any, will be measured by the date of termination of your
active employment; the Committee will have the discretion to determine the date
of termination of your active employment for purposes of the Award.



27.11.
Neither Tyson nor any Affiliate is providing any tax, legal or financial advice,
nor is Tyson or any Affiliate making any recommendations regarding your
participation in the Plan, acceptance of the Award, acquisition of shares of
Stock upon vesting of the Award or any sale of such shares of Stock.



27.12.
You should consult with your own personal tax, legal and financial advisors
regarding your participation in the Plan before taking any action related to the
Plan or the Award.



28.
Acceptance. By electronically accepting the grant of this Award, you
affirmatively and expressly acknowledge that you have read this Award Agreement,
the Addendum to the Award Agreement (as applicable) and the Plan, and
specifically accept and agree to the provisions therein. You also affirmatively
and expressly acknowledge that Tyson, in its sole discretion, may amend the
terms and conditions reflected in this Award Agreement without your consent,
either prospectively or retroactively, to the extent that such amendment does
not materially impair your rights under the Award, and you agree to be bound by
such amendment regardless of whether notice is given to you of such change.



* * *
TYSON FOODS, INC.
By: /s/ Mary Oleksiuk
Title: EVP, Chief Human Resources Officer





--------------------------------------------------------------------------------

Exhibit 10.10




TYSON FOODS, Inc.
2000 STOCK Incentive PLAN


ADDENDUM TO
RESTRICTED STOCK UNITS AWARD AGREEMENT


In addition to the provisions of the Tyson Foods, Inc. 2000 Stock Incentive Plan
(the “Plan”) and the Award Agreement, the Award is subject to the following
additional Terms and Conditions (this “Addendum”). All defined terms as
contained in this Addendum shall have the same meaning as set forth in the Plan
and the Award Agreement. If you transfer residence and/or employment to another
country reflected in this Addendum, the special terms and conditions for such
country will apply to you to the extent Tyson determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable in order to comply with local law, rules and regulations or to
facilitate the operation and administration of your Award and the Plan (or Tyson
may establish alternative terms and conditions as may be necessary or desirable
to accommodate your transfer).
EUROPEAN UNION (“EU”) / EUROPEAN ECONOMIC AREA (“EEA”)
1.    Data Privacy. If you reside and/or are employed in the EU/EEA, the
following provisions replace Section 12 of the Award Agreement:
Tyson is located at 2200 West Don Tyson Parkway, Springdale, Arkansas
72762-6999, United States of America, and grants Awards under the Plan to
employees of Tyson and its Affiliates in its sole discretion. In conjunction
with Tyson's grant of Awards under the Plan and its ongoing administration of
such Awards, Tyson is providing the following information about its data
collection, processing and transfer practices, which you should carefully
review.
(a)
Data Collection, Processing and Usage. Pursuant to applicable data protection
laws, you are hereby notified that Tyson collects, processes, and uses certain
personally-identifiable information about you; specifically, including your
name, home address, email address and telephone number, date of birth, social
insurance number or other identification number, salary, citizenship, job title,
any shares of Stock or directorships held in Tyson, and details of all Award or
any other equity compensation awards granted, canceled, exercised, vested, or
outstanding in your favor, which Tyson receives from you or your Employer. In
granting the Award under the Plan, Tyson will collect your personal data for
purposes of allocating shares of Stock and implementing, administering and
managing the Plan. Tyson collects, processes and uses your personal data
pursuant to Tyson's legitimate interest of managing the Plan and generally
administering employee equity awards and to satisfy its contractual obligations
under the terms of the Award Agreement. Your refusal to provide personal data
may affect your ability to participate in the Plan. As such, by participating in
the Plan, you voluntarily acknowledge the collection, processing and use of your
personal data as described herein.

(b)
Stock Plan Administration Service Provider. Tyson may transfer your personal
data to Fidelity Stock Plan Services, LLC, an independent service provider based
in the United States, which assists Tyson Foods with the implementation,
administration and management of the Plan (the “Stock Plan Administrator”). In
the future, Tyson may select a different Stock Plan Administrator and share your
personal data with another company that serves in a similar manner. The Stock
Plan Administrator will open an account for you to receive and trade shares of
Stock acquired under the Plan. You will be asked to agree on separate terms and
data processing practices with the Stock Plan Administrator, which is a
condition to your ability to participate in the Plan.

(c)
International Data Transfers. Tyson and the Stock Plan Administrator are based
in the United States. Tyson can only meet its contractual obligations to you if
your personal data is transferred to the United States. Tyson's legal basis for
the transfer of your personal data to the United States is to satisfy its
contractual obligations under the terms of the Award Agreement and/or its use of
the standard data protection clauses adopted by the EU Commission.

(d)
Data Retention. Tyson will use your personal data only as long as is necessary
to implement, administer and manage your participation in the Plan or as
required to comply with legal or regulatory obligations, including under tax and
securities laws. When Tyson no longer needs your personal data, Tyson will
remove it from its systems. If Tyson keeps your data longer, it would be to
satisfy legal or regulatory obligations and Tyson's legal basis would be for
compliance with relevant laws or regulations.








--------------------------------------------------------------------------------

Exhibit 10.10




(e)
Data Subjects Rights. You may have a number of rights under data privacy laws in
your country of residence. For example, your rights may include the right to (i)
request access or copies of personal data Tyson processes, (ii) request
rectification of incorrect data, (iii) request deletion of data, (iv) place
restrictions on processing, (v) lodge complaints with competent authorities in
your country of residence, and/or (vi) request a list with the names and
addresses of any potential recipients of your personal data. To receive
clarification regarding your rights or to exercise your rights, you should
contact your local HR manager or Tyson's Human Resources Department.



AUSTRALIA
1.    Australia Offer Document. The offer of the Award is intended to comply
with the provisions of the Corporations Act 2001, Australia Securities and
Investments Commission (“ASIC”) Regulatory Guide 49 and ASIC Class Order CO
14/1000. Additional details are set forth in the Australia Offer Document, which
is provided to you with this Award Agreement. By accepting the Award, you
acknowledge and confirm that you have received these documents.
2.    Compliance with Law. Notwithstanding anything to the contrary in the Award
Agreement or the Plan, you shall not be entitled to, and shall not claim any
benefit (including without limitation a legal right) under the Plan if the
provision of such benefit would give rise to a breach of Part 2D.2 of the
Corporations Act 2001 (Cth) (the “Act”), any other provision of the Act, or any
other applicable statute, rule or regulation which limits or restricts the
giving of such benefits. Further, Tyson’s Affiliate in Australia is under no
obligation to seek or obtain the approval of its shareholders for the purpose of
overcoming any such limitation or restriction.
3.    Tax Information. The Plan is a program to which Subdivision 83A-C of the
Income Tax Assessment Act 1997 (Cth) (the “Tax Act”) applies (subject to the
conditions in that Tax Act).
4.    Award Conditioned on Satisfaction of Regulatory Obligations. If you are a
director of an Affiliate incorporated in Australia, or you are a
management-level executive of an Affiliate incorporated in Australia and who
also is a director of an Affiliate incorporated outside of the Australia, the
grant of the Award is conditioned upon satisfaction of the shareholder approval
provisions of section 200B of the Corporations Act 2001 (Cth) and the
Corporations Amendment (Improving Accountability on Termination Payments) Act in
Australia.
AUSTRIA
No country-specific provisions.
BRAZIL
1.    Commercial Relationship. You expressly recognize that your participation
in the Plan and Tyson’s grant of the Award does not constitute an employment
relationship between you and Tyson. You have been granted the Award as a
consequence of the commercial relationship between Tyson and your Employer, and
your Employer is your sole employer. Based on the foregoing, (a) you expressly
recognize the Plan and the benefits you may derive from participation in the
Plan do not establish any rights between you and your Employer, (b) the Plan and
the benefits you may derive from participation in the Plan are not part of the
employment conditions and/or benefits provided by your Employer, and (c) any
modifications or amendments of the Plan by Tyson, or a termination of the Plan
by Tyson, shall not constitute a change or impairment of the terms and
conditions of your employment with your Employer, if any.
2.    Extraordinary Item of Compensation. You expressly recognize and
acknowledge that your participation in the Plan is a result of the discretionary
and unilateral decision of Tyson, as well as your free and voluntary decision to
participate in the Plan in accord with the terms and conditions of the Plan, the
Award Agreement, and this Addendum. As such, you acknowledge and agree that
Tyson may, in its discretion, amend and/or discontinue your participation in the
Plan at any time and without any liability. The value of the Award is an
extraordinary item of compensation outside the scope of your employment
contract, if any. The Award is not part of your regular or expected compensation
for purposes of calculating any severance, resignation, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits,
or any similar payments, which are the exclusive obligations of your Employer.
3.    Compliance with Law. By accepting the Award, you expressly acknowledge and
agree to comply with applicable Brazilian laws and to pay any and all applicable
taxes associated with the vesting of the Award, the issuance and/or sale of
shares of Stock acquired under the Plan and receipt of any dividends.





--------------------------------------------------------------------------------

Exhibit 10.10




BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF THE
AWARD AGREEMENT, THE PLAN AND THIS ADDENDUM.
___________________________________     ______________________________
Employee Signature                    Employee Name (Printed)
_____________________
Date


IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO THE LOCAL HR
DEPARTMENT OF TYSON BY [INSERT DATE]

























--------------------------------------------------------------------------------

Exhibit 10.10




CANADA
1.    Stock Settlement Only. Notwithstanding any provision of the Award
Agreement or the Plan, the Award granted to you in Canada shall be settled in
shares of Stock only (and shall not be settled in cash).
2.    Forfeiture Upon Termination. The following replaces Section 3 of the Award
Agreement:
Until vested, the Award shall be subject to forfeiture in the event of the
termination of your employment with Tyson and all of its Affiliates for any
reason, whether such termination is occasioned by you, by Tyson or any of its
Affiliates, with or without cause or by mutual agreement (“Termination of
Employment”). For purposes of the Award Agreement, your employment will be
considered terminated as of the date that is the earlier of: (1) the date your
employment is terminated, (2) the date you receive a notice of termination of
employment from your Employer, or (3) the date you cease to actively provide
services; regardless of any notice period or period of pay in lieu of such
notice required under local law (including, but not limited to, statutory law,
regulatory law and/or common law). Tyson shall have the exclusive discretion to
determine when you ceased to actively provide services to your Employer for
purposes of this Award (including whether you may still be considered to be
providing services while on an approved leave of absence).
3.    Use of English Language.  If you are a resident of Quebec, by accepting
the Award, you acknowledge and agree that it is your wish that the Award
Agreement, this Addendum, as well as all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Award, either
directly or indirectly, be drawn up in English.
Utilisation de l’anglais. Si vous êtes un résident du Québec, en acceptant les
Attributions, vous reconnaissez et acceptez avoir souhaité la rédaction en
anglais du Contrat d'Attribution, de la présente Annexe, ainsi que de tous
autres documents exécutés, avis donnés et procédures judiciaire intentées en
vertu des Attributions ou se rapportant directement ou indirectement aux
Attributions.
BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF THE
AWARD AGREEMENT, THE PLAN AND THIS ADDENDUM.
___________________________________     ______________________________
Employee Signature                    Employee Name (Printed)
_____________________
Date


IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO THE LOCAL HR
DEPARTMENT OF TYSON BY [INSERT DATE]





























--------------------------------------------------------------------------------

Exhibit 10.10




CHINA
1.    Local Cash Settlement. Notwithstanding anything to the contrary in the
Award Agreement or the Plan, the Award shall be settled locally in cash (only)
by your Employer in China.


FRANCE
1.    Nature of the Grant. The Award is not granted under the French specific
regime provided by Articles L. 225-197-1 and seq. of the French commercial code.
2.    Use of English Language. You acknowledge and agree that it is your express
intent that the Award Agreement, the Plan and all other documents, notices and
legal proceedings entered into, given or instituted pursuant to the Award, be
drawn up in English. If you have received the Award Agreement, the Plan or any
other documents related to the Awards translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.
Utilisation de l’anglais. Vous reconnaissez et acceptez avoir expressément
souhaiter la rédaction en anglais du Contrat d'Attribution, du Plan et tous
autres documents exécutés, avis donnés et procédures judiciaires intentées en
vertu des Attributions. Si vous avez reçu le Contrat d'Attribution, le Plan ou
tous autres documents relatifs aux Attributions dans une autre langue que
l’anglais et si le sens de la version traduite est différent de la version
anglaise, la version anglaise prévaudra.
BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF THE
AWARD AGREEMENT, THE PLAN AND THIS ADDENDUM.
___________________________________     ______________________________
Employee Signature                    Employee Name (Printed)
_____________________
Date


IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO THE LOCAL HR
DEPARTMENT OF TYSON BY [INSERT DATE]





--------------------------------------------------------------------------------

Exhibit 10.10




HONG KONG
1.    IMPORTANT NOTICE. WARNING: The contents of the Award Agreement, this
Addendum, the Plan, and all other materials pertaining to the Award and/or the
Plan have not been reviewed by any regulatory authority in Hong Kong. You are
hereby advised to exercise caution in relation to the offer thereunder. If you
have any doubts about any of the contents of the aforesaid materials, you should
obtain independent professional advice. The Award and any shares of Stock issued
thereunder do not constitute a public offering of securities under Hong Kong law
and are available only to employees of Tyson and its Affiliates. The Award
Agreement, including this Addendum, the Plan and other incidental communication
materials have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong. The Award and any documentation
related thereto are intended solely for the personal use of each employee of
Tyson, or an Affiliate and may not be distributed to any other person.
2.    Nature of the Plan. The Plan is not intended to be treated as an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”). To the extent any court, tribunal or
legal/regulatory body in Hong Kong determines that the Plan constitutes an
occupational retirement scheme for the purposes of ORSO, the grant of the Award
shall be null and void.
3.    Stock Settlement Only. Notwithstanding any provision of the Award
Agreement or the Plan, the Award granted to you in Hong Kong shall be settled in
shares of Stock only (and shall not be settled in cash).
4.    Wages. The Award and the shares of Stock subject to the Award do not form
part of your wages for the purposes of calculating any statutory or contractual
payments under Hong Kong law.
5.    Sale Restriction. If, for any reason, shares of Stock are issued to you
within six (6) months after the Grant Date, you agree that you will not dispose
of any shares of Stock acquired pursuant to the Award prior to the six (6) month
anniversary of the Grant Date.
INDIA
1.    Repatriation Requirements. You expressly agree to repatriate all sale
proceeds and dividends attributable to shares of Stock acquired under the Plan
in accordance with local foreign exchange rules and regulations. Neither Tyson
nor any of its Affiliates shall be liable for any fines and penalties resulting
from your failure to comply with applicable laws, rules and regulations.
ITALY
1.    Acknowledgment of Plan Document, Plan Provisions. In accepting the Award,
you acknowledge that a copy of the Plan was made available to you, and that you
have reviewed the Plan and the Award Agreement, including this Addendum, in
their entirety and fully understands and accepts all provisions of the Plan, the
Award Agreement and this Addendum. You further acknowledge that you have read
and expressly acknowledge and approve the following provisions in the Award
Agreement: Section 3 (“Vesting”); Section 5 (“Withholding Taxes”); and Section
27 (“Nature of the Grant”).
JAPAN
No country-specific provisions.
MALAYSIA
1.    Local Cash Settlement. Notwithstanding anything to the contrary in the
Award Agreement or the Plan, the Award shall be settled locally in cash (only)
by your Employer in Malaysia.





--------------------------------------------------------------------------------

Exhibit 10.10




MEXICO
1.    Commercial Relationship. You expressly recognize that participation in the
Plan and Tyson's grant of the Award does not constitute an employment
relationship between you and Tyson. You have been granted the Award as a
consequence of the commercial relationship between Tyson and Tyson’s subsidiary
in Mexico that employs you (“CommScope-Mexico”), and CommScope-Mexico is your
sole employer. Based on the foregoing, (a) you expressly recognize that the Plan
and the benefits derived from participation in the Plan do not establish any
rights between you and CommScope-Mexico, (b) the Plan and the benefits derived
from participation in the Plan are not part of the employment conditions and/or
benefits provided by CommScope-Mexico, and (c) any modifications or amendments
of the Plan by Tyson, or a termination of the Plan by Tyson, shall not
constitute a change or impairment of the terms and conditions of your employment
with CommScope-Mexico.
2.    Extraordinary Item of Compensation. You expressly recognize and
acknowledge that participation in the Plan is a result of the discretionary and
unilateral decision of Tyson, as well as your free and voluntary decision to
participate in the Plan in accord with the terms and conditions of the Plan, the
Award Agreement and this Addendum. As such, you expressly acknowledge and agree
that Tyson may, in its sole discretion, amend and/or discontinue your
participation in the Plan at any time and without any liability. The value of
the Units is an extraordinary item of compensation outside the scope of the
employment contract, if any. The Award are not a part of your regular or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits, or any similar payments, which are the exclusive
obligations of CommScope-Mexico.
BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF THE
AWARD AGREEMENT, THE PLAN AND THIS ADDENDUM.
___________________________________     ______________________________
Employee Signature                    Employee Name (Printed)
_____________________
Date


IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO THE LOCAL HR
DEPARTMENT OF TYSON BY [INSERT DATE]





--------------------------------------------------------------------------------

Exhibit 10.10




NETHERLANDS
1.    Waiver of Termination Rights. As a condition to the grant of the Award,
you hereby waive any and all rights to compensation or damages as a result of a
termination of employment for any reason whatsoever, insofar as those rights
result or may result from (a) the loss or diminution in value of such rights or
entitlements under the Plan, or (b) you ceasing to have rights under, or ceasing
to be entitled to any awards under the Plan as a result of such termination.
NICARAGUA
No country-specific provisions.
PHILIPPINES
1.    Local Cash Settlement. Notwithstanding anything to the contrary in the
Award Agreement or the Plan, the Award shall be settled locally in cash (only)
by your Employer in China.
SOUTH KOREA
No country-specific provisions.
TAIWAN
1.    Labor Law. The Award and the underlying shares of Stock are available only
for certain employees of Tyson and its Affiliates. It is not a public offer of
securities by a Taiwanese company. Therefore, it is exempt from registration in
Taiwan.
THAILAND
No country-specific provisions.
UNITED KINGDOM
1.    Income Tax and Social Insurance Contribution Withholding. The following
provisions shall supplement Section 5 of the Award Agreement:
Without limitation to Section 5 of the Award Agreement, you hereby agree that
you are liable for all Tax-Related Items and hereby consent to pay all such
Tax-Related Items, as and when requested by Tyson, your Employer or by the
HM Revenue & Customs (“HMRC”) (or any other tax authority or any other relevant
authority). You hereby agree to indemnify and keep indemnified Tyson and your
Employer against any Tax-Related Items that they are required to pay or withhold
on your behalf or have paid or will pay to HMRC (or any other tax authority or
any other relevant authority).
Notwithstanding the foregoing, if you are a director or executive officer (as
within the meaning of Section 13(k) of the U.S. Securities Exchange Act of 1934,
as amended), the terms of the immediately foregoing provision will not apply. In
the event that you are a director or executive officer and income tax due is not
collected from or paid by you within ninety (90) days after the U.K. tax year in
which an event giving rise to the indemnification described above occurs, the
amount of any uncollected tax may constitute a benefit to you on which
additional income tax and national insurance contributions may be payable. You
acknowledge that you ultimately will be responsible for reporting and paying any
income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing Tyson or your Employer (as
applicable) for the value of any employee national insurance contributions due
on this additional benefit, which Tyson and/or your Employer may recover from
you at any time thereafter by any of the means referred to in Section 5 of the
Award Agreement.
2.    Exclusion of Claim. You acknowledge and agree that you will have no
entitlement to compensation or damages, insofar as such entitlement arises or
may arise from your ceasing to have rights under or to be entitled to vest in
the Award as a result of such termination (whether the termination is in breach
of contract or otherwise), or from the loss or diminution in value of the Award.
Upon the grant of the Award, you shall be deemed to have irrevocably waived any
such entitlement.
*******************************



